Title: [Diary entry: 30 September 1781]
From: Washington, George
To: 

30th. The Enemy abandoned all their exterior works, & the position they had taken without the Town; & retired within their Interior works of defence in the course of last Night—immediately upon which we possessed them, & made those on our left (with a little alteration) very serviceable to us. We also began two inclosed Works on the right of Pidgeon Hill—between that & the ravine above Mores Mill. From this time till the 6th. of October nothing occurred of Importance—much deligence was used in debarking, & transporting the Stores—Cannon &ca. from Trebells Landing (distant 6 Miles) on James Riv., to Camp; which for want of Teams went on heavily and in preparing Fascines, Gabions, &ca. for the Siege—as also in reconnoitering the Enemys defences, & their situation as perfectly as possible, to form our parallels & mode of attack. The Teams which were sent round from the head of Elk, having arrived about this time, we were enabled to bring forward our heavy Artillery & Stores with more convenience and dispatch and every thing being prepared for opening Trenches 1500 Fatiegue men & 2800 to cover them, were ordered for this Service.